*327OPINION.
Love:
We think the evidence fully supports the value claimed by petitioner of $8 per head. W. C. Bickett, president and treasurer of the company, had been connected with the sheep business since 1884. He was familiar with the market throughout 1922. He sold some sheep himself in this year and he also kept track of market prices. He testified the average value for the entire flock was between $7.50 and $7.75 per head. In October, 1922, he sold some eight-year olds for $5.50; sevens, for $6; and fives and sixes, for $6. Another witness, who had been in the sheep business for 10 years and the live-stock loan business for 6 years and lent money on sheep, fixed the value at about $7.60. Another witness, of 10 years experience, placed the value at $8.25 as a maximum. Still another witness who had been dealing in sheep since 1888, testified sheep of this kind were worth anywhere between $7 and $8. No testimony was offered by the Commissioner in contradiction.

Judgment will be entered of a deficiency of $277.⅛8 for 1921; and of no deficiency for 1922.